Citation Nr: 0401113	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits under 38 U.S.C. § 5121, based 
on the veteran's disability claim for entitlement to 
automobile and adaptive equipment only, which was pending at 
the time of his death on August [redacted], 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from September 1968 to November 1989.  He died on 
August [redacted], 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office, in 
Montgomery, Alabama.  

The record reflects that when the RO in August 2001 denied 
entitlement to accrued benefits, it did so with respect to 
issues involving automobile and adaptive equipment along with 
aid and attendance for the widow.  The appellant originally 
filed a notice of disagreement that addressed both issues.  A 
statement of the case was issued regarding both issues.  
However, when the appellant proffered her VA Form 9, Appeal 
to the Board of Veterans' Appeals, in January 2003, she 
specifically noted that she was only appealing the issue 
involving the automobile.  In other words, she withdrew her 
appeal with respect to the issue involving entitlement to 
accrued benefits under 38 U.S.C. § 5121, based on the 
veteran's disability claim for entitlement to aid and 
attendance for his spouse, which was pending at the time of 
his death on August [redacted], 2001.  Although the representatives 
have continued to proffer arguments on the issue, the Board 
finds that the issue has been withdrawn and is not before it.  
The only issue before the Board is noted on the title page of 
this decision.  


FINDINGS OF FACT

1.  In April 2001, the veteran submitted a request for 
financial assistance in the purchase of an automobile; such 
assistance was not paid prior to the veteran's death on 
August [redacted], 2001.

2.  The appellant's claim for entitlement to accrued benefits 
was received on August 23, 2001.


CONCLUSION OF LAW

Financial assistance in the purchase of an automobile does 
not involve periodic monetary benefits, and it is not an 
accrued benefit payable to a surviving spouse.  38 U.S.C.A. 
§§ 3902, 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she has a valid claim for 
automobile assistance, which should be honored.  She has been 
notified of the evidence necessary to substantiate her claim 
and of the applicable legal criteria.  The essential facts 
are not in dispute; the case rests on the interpretation and 
application of the relevant law.  The Veterans Claims 
Assistance Act of 2000 does not affect matters on appeal when 
the issue is limited to statutory interpretation.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  A review of the file 
indicates that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
her claim.  Accordingly, the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In April 2001, the veteran submitted VA Form 21-4502, 
Application for Automobile or Other Conveyance and Adaptive 
Equipment (Under 38 U.S.C. 3901-3904).  Such an application 
for the purchase of an automobile was submitted due to the 
medical fact that the veteran was bedridden and/or dependent 
upon an electric wheelchair for transportation, which was in 
turn caused by the veteran's permanent loss of use of his 
hands and feet.  Prior to the RO's issuance of a decision on 
the merits of the veteran's claim, he died on August [redacted], 2001.  

After the veteran died, the appellant, in August 2001, 
requested that she be paid for any benefits that the veteran 
may have accrued in his lifetime for which he was eligible.  
The appellant has specifically asked that she be renumerated 
for the amount of money that she spent in order to purchase a 
van to transport her husband.  She has not asked for monies 
for adaptive equipment to an automobile since said equipment 
was never installed in the van prior to his death.  The RO 
has denied the appellant's claim and she has appealed to the 
Board for review.

The Board notes, initially, that chapter 11 of title 38 of 
the United States Code, providing for service-connected 
compensation benefits, makes no provision for the payment of 
disability compensation to survivors, and they may not pursue 
disability compensation claims of a veteran, even as heirs to 
the veteran's estate.  See Haines v. West, 154 F.3d 1298, 
1300 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016 (1999).  
Instead, Congress has established a procedure whereby a 
statutorily limited amount of "accrued benefits" due to the 
deceased veteran during his or her lifetime could be 
recovered by designated individuals.

This scheme has been codified at 38 U.S.C.A. § 5121(a) (West 
2002), which allows benefits accrued within two years before 
the veteran's death to be paid first to the surviving spouse, 
then to any surviving children, surviving parents, and in 
some cases to the person who bore the expense of the 
veteran's last sickness and burial.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2003).  See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 525 U.S. 
834 (1998).  The implementing regulation, at 38 C.F.R. § 
3.1000(a) (2003), provides that where death occurred on or 
after December 1, 1962, periodic monetary benefits (other 
than insurance and service members' indemnity) authorized 
under laws administered by VA, to which a payee was entitled 
at death under existing ratings or decisions, or those based 
on evidence in the file at date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement as provided in 38 C.F.R. § 3.500(g) (2003) 
will, upon the death of such person, be paid to that person's 
surviving spouse.

Nevertheless, the United States Court of Appeals for Veterans 
Claims (Court) has determined that financial assistance for 
the purchase of an automobile is not a periodic monetary 
benefit, for which accrued benefits may be authorized.  
Gillis v. West, 11 Vet. App. 441 (1998).  Further, automobile 
purchase assistance must be paid directly to the seller of 
the automobile, whereas payment of accrued benefits is 
limited to specified family member or individuals who paid 
the expense of the last sickness and burial.  Id.  Therefore, 
as a matter of law, the appellant is not entitled to receive 
automobile purchase assistance under 38 U.S.C.A. § 3902 (West 
2002) as an accrued benefit.  Id.; Sabonis v. Brown, 426 Vet. 
App. 426 (1994).  Hence, the appellant's claim is denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



